Title: II. Samuel Culper to John Bolton, 15 August
From: Culper, Samuel
To: Bolton, John


          
            Sir.
            No. 21. Setauket. August 15th 1779.
          
          Jonas Hawkins agreeable to appointment met Culper Junr not far from New-York, and received a letter; but on his return was under the necessity to destroy the same, or be detected: but have the satisfaction to inform you that there is nothing of importance to advise you of. There have been no augmentation by ships of war or land forces, and every thing is very quiet. Every [letter] is opened at the entrance of New-York—and every man is searched that for the future every letter must be writen with the Ink received. They have some knowlege of the rout our letters take. I judge it was mentioned in the letter taken, or they would not be so vigilant. I do not think it will continue long so. I intend to visit New-York before long and think by the assistance of a lady of my acquaintance, shall be able to outwit them all. The next appointment for C. Brewster to be here is the 1st of [September.] It is very long but it cannot be altered now. It is on account of their vigilance that it is so prolonged. It may be better times before then I hope there will be means found out for our deliverance, nothing could induce me to be here but the earnest desire of Culper Junr—Friends are all well—and am—your &
          
            Culper Samuel
          
        